Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Aliakseyeu et al. (US 20160225186 A1) discloses a method of rendering virtual objects on a mobile device as an overlay on a view of a physical environment (artificial objects can be overlaid on the real world, paras. 0002, 0039), the mobile device comprising an image rendering device, the method comprising: detecting light emitted by a lighting device located in the view, which light comprises an embedded code representative of a property of the lighting device, obtaining a virtual object, determining an appearance and/or a behavior of the virtual object based on the property of the lighting device (sensor 21 (e.g., a camera in this example) of the AR device (e.g., a smartphone in this example) detects coded light signals (including unique ID numbers) from each LU (LU1-LU8) view. Based upon the coded light signals, a location of the LU(s) (LU1-LU8) can be determined, provided or obtained. For example, such information can be included in one or more of the DBs in FIG. 5, in the database 31 or over the Internet or a map service like Google. This information is then used by the AR device 20 to estimate what is in the view of the AR device 20 and align it with the information layer or even provide a night vision like service, para. 0051), and rendering the virtual object on the image rendering device according to the determined appearance and/or behavior (see figure 7a).
However, the closest prior art of record, namely, Aliakseyeu et al. does not disclose “determining an appearance and/or a behavior of the virtual object by correlating the determined appearance and/or behavior primarily to the property of the lighting device, and rendering the 
Dependent claims 2-12 are allowable as they depend from an allowable base independent claim 1.
Independent claim 13 is citing the same or similar subject matter and is also allowed.
Dependent claims 14 is allowable as it depends from an allowable base independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677